Citation Nr: 0212051	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  02-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

 Entitlement to service connection for hepatitis.  

(An issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from November 1941 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision 
which denied service connection for hepatitis (claimed as 
yellow jaundice).  An August 2002 motion to advance the case 
on the Board's docket was granted by the Board in August 
2002.  

(The veteran also appeals an RO denial of his claim for 
service connection for PTSD.  The Board is undertaking 
additional development of the evidence on the PTSD issue, in 
accordance with 38 C.F.R. § 19.9 as recently amended.  When 
such is completed, the Board will issue a separate decision 
on the PTSD issue.)


FINDINGS OF FACT

The veteran currently does not have hepatitis or any 
residuals of prior hepatitis.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1941 to November 1945.  

The veteran's service medical records do not refer to 
complaints or findings of hepatitis.  An immunization 
register indicated that he received a yellow fever vaccine in 
March 1942.  An October 1942 hospital personal history 
report, in reference to the veteran's hospitalization for an 
appendectomy, indicated, as to a previous personal history, 
that he had no serious illnesses.  There was no reference to 
hepatitis.  The November 1945 separation examination noted 
the abdomen was normal, and there was no mention of current 
or past hepatitis.  There was a notation that the veteran's 
blood serology was negative.  As to any significant diseases 
in service, it was reported that the veteran underwent an 
operation on his nose and an appendectomy. 

The veteran underwent a VA general medical examination in 
February 1947.  The examiner noted that the veteran's 
digestive system, including his liver, was normal.  The 
diagnoses did not refer to hepatitis.  

A May 1947 statement from H. F. Gaines, M.D., reported that 
the veteran was first seen in April 1946 for post-nasal drip 
and weight loss.  Dr. Gaines noted that on examination, the 
veteran's abdomen had no masses or tenderness and that, as to 
laboratory findings, the veteran's urine, blood, and stool 
were negative.  The diagnoses were post-nasal drip, 
nervousness, and underweight.  

Private treatment records dated from 1980 to 1999 show that 
the veteran was treated for multiple disorders.  There was no 
reference to any hepatitis.  

In August 2000, the veteran submitted his current claim for 
service connection for hepatitis.  He reported that he 
contracted yellow jaundice as a result of a yellow fever 
immunization in service in March 1942.  The veteran attached 
a copy of a letter that he stated was written to his family 
in 1942, in which he reported that he had contacted yellow 
jaundice from a yellow fever shot that was from a bad batch 
of serum.  The veteran also attached an unidentified medical 
treatise which indicated that prior to April 1942, there was 
an outbreak of jaundice in the Army associated with the 
yellow fever vaccination.  The treatise indicated that, at 
that time, it was considered advisable to discontinue, at 
least temporarily, the vaccination which had been in use.  

The veteran underwent a VA examination in August 2001.  He 
reported that he received a yellow fever vaccine in March 
1942 which was prepared with human serum as the vehicle.  He 
indicated that shortly after receiving the vaccination, he 
and ten of his colleagues developed yellow jaundice.  The 
veteran reported that they ran the course for hepatitis and 
that he had no residual, but that he had been told not to 
donate blood.  The examiner noted that since the hepatitis 
was obtained from human serum, it was probably hepatitis B.  
It was noted that the vaccine was withdrawn shortly after the 
veteran received it and that he had not suffered any jaundice 
since that time.  The examiner reported that the veteran's 
was not jaundiced and that his liver was not enlarged or 
tender.  There was a notation that liver function tests and 
hepatitis screening was obtained, although such is not of 
record.  The diagnosis was hepatitis secondary to yellow 
fever vaccine, probably hepatitis B, with no apparent 
residual.  

In his February 2002 substantive appeal, the veteran reported 
that he contacted yellow jaundice from yellow fever shots 
while he was in the service.  He reported that he and ten 
other members of his organization contracted yellow jaundice 
and that the vaccine was later withdrawn from use.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for hepatitis.  
Identified relevant medical records have been obtained, and 
VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied as to this issue.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Service medical records from the veteran's 1941-1945 active 
duty do not show hepatitis.  There are no post-service 
medical records of hepatitis or residuals of prior hepatitis.  
The veteran maintains he contracted hepatitis in service from 
a yellow fever vaccine, and this history is recorded on the 
2001 VA examination.  However, that examination noted there 
were no apparent residuals of hepatitis.

Even assuming the veteran had an episode of hepatitis in 
service, as claimed, more is required for service connection.  
In addition to a disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F. 3d 1328 
(1997).  The medical evidence, including the recent VA 
examination, shows no current hepatitis or residuals of any 
prior hepatitis, and therefore there is no disability to 
service-connect.  It must be concluded that the claimed 
condition was not incurred in or aggravated by service, and 
service connection is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hepatitis must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for hepatitis is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

